I concur in the opinion of Mr. Justice Sloss.
In view of the reference therein to the constitutionality of the general scheme of the act of 1913, as determined inWestern Indemnity Co. v. Pillsbury, 170 Cal. 686, [151 P. 398], I deem it necessary to add this. I do not agree that the legislature has power under the authority of section 21, article XX, of the constitution, or otherwise, to create a compulsory liability on the part of employers to compensate their employees for injuries to such employees in the course of the employment, without regard to negligence, except where the injury is caused by the negligence of the employer, or of a fellow-servant, or where the negligence of the employee merely contributes thereto, or where it occurs because of the dangers incident to the work, the place where or the appliances with which, the employee is engaged. If the injury occurs in the course of the employment solely from the negligence of the employee, and not from any of the above-mentioned causes, I do not think the state may rightfully impose on the faultless employer any liability growing out of such injury. To do so would be a mere tyrannical exercise of physical power. I have stated my reasons more fully in my opinion in the case cited, rendered on the petition for rehearing.